Citation Nr: 1823196	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  11-23 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral eye disability, to include dry eye syndrome, bilateral cataracts, and a macular scar.

2.  Entitlement to service connection for a sinus disability, to include allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board has recharacterized the issue of entitlement to service connection for a sinus disability, to include allergic rhinitis, to more accurately reflect the nature and scope of the claimed disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Visual Disability

The Veteran asserts that he has a blurred vision disability that is related to his active service and that he has had blurred vision since 1974.  See VA Form 21-526 dated March 2010.  

With regard to in-service disease or injury, service records document his complaint of blurred vision while reading: uncorrected visual acuity was 20/20 in both eyes.  See Service treatment note dated July 1974.  In a March 1975 service treatment record, the Veteran reported eye pain and feeling as if there was foreign material in the eyes.  

Pursuant to a July 2017 remand, the Veteran was afforded a VA examination in November 2017.   The examiner found the Veteran manifested dry eye syndrome, bilateral cataracts, and a macular scar; however, the examiner provided inconsistent conclusions with regard to nexus.  Thus, the Board finds the November 2017 opinion is inadequate for adjudication purposes.  An additional opinion is warranted regarding whether the Veteran manifests a visual disability that was incurred in service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Sinus Disability

The Veteran is seeking entitlement to service connection for a sinus disability.  The Veteran claims that his sinusitis is related to his military service.  Specifically, he asserts that he has sinusitis symptoms in and since service.  His service records show that he was treated on several occasions for complaints related to sinus congestion/drainage and upper respiratory infections and was treated with Actifed. See Service treatment records dated June 1973, August 1973, January 1974, May 1974, and May 1975.

Pursuant to a July 2017 remand, the Veteran was afforded VA examination in December 2017 to determine the nature and etiology of his sinus disability.  The VA examiner found that the Veteran manifested allergic rhinitis; however, the examiner also found that he did not have a chronic sinusitis disability.  While the examiner provided rationale regarding the presence of sinusitis, he did not provide an opinion on allergic rhinitis.  

The Board finds that 38 C.F.R § 3.380 is implicated by the facts of this appeal.  38 C.F.R § 3.380 indicates that diseases of allergic etiology, including bronchial asthma and urticaria, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not be disposed of routinely as natural progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  See 38 C.F.R § 3.380 (2017).  Given the above, an additional opinion is warranted regarding whether the Veteran's allergic rhinitis was incurred in or aggravated by service.  Barr, 21 Vet. App. at 303.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Obtain an opinion from a different examiner regarding the etiology of the Veteran's claimed visual disability.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran manifests a visual disability, to include dry eye syndrome, bilateral cataracts, or a macular scar that had its onset in or is otherwise related to the Veteran's active service.

3.  Then request an addendum from the VA examiner who provided the December 2017 VA opinion.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.  

The need for an additional examination of the Veteran is left to the discretion of the physician.  The examiner is asked to address the following:

(a) Provide a brief comparative study of the Veteran's allergic rhinitis severity at enlistment and throughout service.

(b) Did the Veteran's allergic rhinitis clearly preexist his military service?

(c) If the Veteran's allergic rhinitis clearly preexisted his military service, is it clear that the allergic rhinitis was not aggravated beyond the normal progression of the disease during service? 

(d) If the answer to (b) or (c) is no, for purposes of the opinion please accept as fact that the Veteran did not have allergic rhinitis at entry into service.  While the Board recognizes that the evidence may suggest the presence of disability at entry into service, in certain situations the Board must consider the Veteran free of disability.  

With that premise in mind, is it at least as likely as not (50 percent probability or more) that the current allergic rhinitis had its onset in or is otherwise related to the Veteran's military service?

The VA examiner should note the Veteran's complaints related to colds and allergies.  See, e.g., Service records dated June 1973, August 1973, January 1974, May 1974, and May 1975.

4.  Thereafter, readjudicate the claims on appeal, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




